                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

CATHY NARVAEZ, an individual,

             Plaintiff,

v.                                        Case No:    2:19-cv-321-FtM-32NPM

PONDELLA AUTO MALL, INC., a
Florida corporation and THOMAS J.
FENDICK, an individual,

             Defendants.


                                       ORDER

      The Court has been advised that this matter has settled (Doc. 27).

Accordingly, it is now

      ORDERED:

      1.     The parties shall have until March 5, 2020 to file a joint motion for

dismissal or other appropriate documents to close out this file.

      2.     If the parties have not filed settlement pleadings or a request for

extension of time by the March 5, 2020 deadline, this case will automatically be

deemed to be dismissed without prejudice. The parties are cautioned that in some

cases, the Court may not have jurisdiction to enforce settlement agreements once the

case has been dismissed without prejudice; thus, if the parties have not finalized their

settlement by the deadline, they are encouraged to move for an extension of that

deadline. The Clerk should close the file now, subject to reopening if the parties file

papers by the deadline.
        3.   All pending motions and deadlines are terminated.

        DONE AND ORDERED in Jacksonville, Florida, the 5th day of February,

2020.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge



Copies:
Counsel of Record




                                      - 2 -
